Citation Nr: 0520599	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  97-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, open fracture of the right tibia and fibula, post 
operative with sensory neuropathy, prior to May 12, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
residuals, open fracture of the right tibia and fibula, post 
operative with sensory neuropathy, from May 12, 2004.

3.  Entitlement to a compensable rating for scars, multiple, 
right lower extremity, prior to May 12, 2004.

4.  Entitlement to a rating in excess of 10 percent for 
scars, multiple, right lower extremity, from May 12, 2004.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to July 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
August 2003.


FINDINGS OF FACT

1.  The medical evidence does not show nonunion of the tibia 
and fibula, with loose motion, requiring a brace; prior to 
May 12, 2004, the veteran's service-connected tibia and 
fibula disability resulted in a moderate disability of the 
knee and ankle.

2.  The veteran's right lower extremity scars exceed 12 
square inches but do not exceed 72 square inches; VA 
examinations dated in November 1996 and June 1997 did not 
reveal the presence of tender and painful scars on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for residuals, 
open fracture of the right tibia and fibula, post operative 
with sensory neuropathy, prior to May 12, 2004, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5262 (2004).

2.  The criteria for a rating in excess of 30 percent for 
residuals, open fracture of the right tibia and fibula, post 
operative with sensory neuropathy, from May 12, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5262 (2004).


3.  The criteria for a compensable rating for scars, 
multiple, right lower extremity, prior to August 30, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2004).

4.  The criteria for a rating of 20 percent for scars, 
multiple, right lower extremity, from August 30, 2002, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
evidence needed to substantiate a claim.  Collectively, the 
multiple RO decisions issued in connection with the appeal 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons the claim was 
denied.  In addition, a letter sent in March 2004 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and whether the appellant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  In 
addition, the veteran has undergone VA examinations that have 
assessed the severity of the veteran's service-connected 
disabilities on appeal.  The veteran has not made VA aware of 
any additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disabilities, the 
severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Right tibia and fibula disability

In December 1996 the RO granted service connection for this 
disability and assigned a noncompensable rating, effective 
July 2, 1996.  In August 1997 the RO increased the rating to 
10 percent, effective July 2, 1996, and in March 2005 the 
rating was increased to 30 percent, effective May 12, 2004.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.

A noncompensable evaluation may be assigned for mild to 
moderate paralysis of the internal saphenous nerve, and 10 
percent may be assigned when severe to complete.  Diagnostic 
Code 8527.

The veteran was involved in a motor vehicle accident in March 
1995 that resulted in multiple trauma to the right lower 
extremity.  The veteran underwent surgical debridement and 
immobilization with an external fixator.  He subsequently 
underwent skin grafts and in May 1995 the external fixator 
was removed and the veteran underwent open reduction and 
internal fixation plate and screws.  In April 1996 the 
veteran underwent additional surgery due to right tibia pain.

A review of the medical evidence does not show nonunion of 
the tibia and fibula, with loose motion, requiring a brace, 
the criteria necessary for a 40 percent rating under 
Diagnostic Code 5262.  As such, a rating in excess of 30 
percent for residuals, open fracture of the right tibia and 
fibula, post operative with sensory neuropathy, from May 12, 
2004, is denied.

As for entitlement to a rating in excess of 10 percent for 
the disability prior to May 12, 2004, the Board notes that it 
is quite clear that the veteran's disability has worsened 
over time.  The evidence prior to the May 12, 2004, VA 
examination however, does not reflect a marked disability.  
The November 1996 VA examiner noted that the veteran "gets 
along fairly well with his leg except that he gets pain along 
the biceps femoris tendon when he flexes the knee a lot or he 
climbs a ladder for example."  While tender scars and 
sensory deficits were noted, they were not characterized as 
being marked (or the equivalent).  In the same manner, the 
June 1997 VA examiner noted that the pain the veteran 
experienced with his disability was essentially minor.

While the evidence prior to May 2004 does not reflect a 
marked disability of the knee and ankle, it does constitute 
(when resolving doubt in the favor of the veteran) a moderate 
disability.  The Board notes that the veteran has made long-
standing complaints of pain associated with his disability, 
and the June 1997 VA examiner noted that the veteran 
experienced flare-ups of pain that would limit his functional 
activity.  The November 1996 VA examiner noted that the 
veteran had difficulty when climbing a ladder (an important 
part of the veteran's employment as a security system 
installer).  Based on the veteran's long-standing complaints 
of pain, and based on the comments from the VA examiners as 
well as the principles of 38 C.F.R. §§ 4.40, 4.45, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board finds that the 
veteran's disability prior to May 2004 approximated moderate 
disability under Diagnostic Code 5262.

II.  Right lower extremity scars disability

In December 1996 the RO granted service connection for the 
veteran's scar disability and assigned a noncompensable 
rating, effective July 2, 1996.  In March 2005 the RO 
increased the rating to 10 percent, effective May 12, 2004.  

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  When regulations are 
changed during the course of an appeal, the criteria that are 
to the advantage of the veteran should be applied.  
VAOPGCPREC 3-2000.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows: Diagnostic Code 7801 pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  Diagnostic Code 
7803, scars, superficial, unstable warrant a 10 percent 
rating.  Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  Diagnostic Code 
7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations indicate that a 
deep scar is one associated with underlying soft tissue 
damage.

The May 2004 VA examiner noted that a scar at the site of the 
skin graft was depressed and had a loss of tissue.  Further, 
scars associated with the three external fixator sites were 
also described as depressed.  As such, the Board finds that 
the evidence reveals that the veteran's service-connected 
scars meet the criteria for deep scars and should be rated 
under Diagnostic Code 7801.

Although not entirely clear. it appears from the May 2004 VA 
examination report that the total areas of the described 
scars may be somewhere in the area of 90 sq. cm. which would 
warrant a 20 percent rating under Diagnostic Code 7801.  
However, it is clear that the scars do not approximate 72 
square inches or 465 sq. cm. so as to warrant the next higher 
rating of 30 percent.  The revised schedule for rating skin 
disabilities can be applied only as early as August 30, 2002, 
as the effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law.  VAOPGCPREC 3-2000.  
As a result, the period prior to August 30, 2002, may only be 
evaluated under the old criteria.

As for the prior criteria, a 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7804.  A 
thorough review of the evidence dated prior to August 2002, 
however, including VA examinations dated in November 1996 and 
June 1997, does not reveal the presence of tender and painful 
scars on objective demonstration.  Similarly, Diagnostic Code 
7805 [scars, other; rate on limitation of function of the 
affected part] is not for application in that limitation of 
the right knee at the various examinations of record has been 
only slight.  As such, a compensable rating prior to August 
30, 2002, is not warranted.


ORDER

An increased rating to 20 percent for residuals, open 
fracture of the right tibia and fibula, post operative with 
sensory neuropathy, prior to May 12, 2004, is granted subject 
to regulations governing the award of monetary benefits.

A rating in excess of 30 percent for residuals, open fracture 
of the right tibia and fibula, post operative with sensory 
neuropathy, from May 12, 2004, is denied.

A compensable rating for scars, multiple, right lower 
extremity, prior to August 30, 2002, is denied.

An increased rating to 20 percent for scars, multiple, right 
lower extremity, from August 30, 2002, is granted subject to 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


